In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00089-CV
                                                ______________________________
 
 
                                        CORDELL MOODY,
Appellant
 
                                                                V.
 
                                STEVEN SIMMONS, ET AL., Appellees
 
 
                                                                                                  

 
 
                                        On Appeal from the 76th Judicial District Court
                                                             Camp County, Texas
                                                       Trial Court
No. CV-09-1204
 
                                                       
                                           
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Appellant, Cordell
Moody, filed a notice of appeal September 9, 2010, “from the final judgment of
the State Judicial District Court of Camp County, Texas, entered on or about
August, 2010.”  
            On receipt
of the clerk’s record, we noted that a final judgment was entered in this cause
of action December 17, 2009.  We then
called the Camp County District Clerk and inquired whether there were any
further orders entered from which Moody might be appealing and were informed no
such orders existed.  Therefore, even
with a timely motion for new trial, the latest date a timely notice of appeal
could have been filed was March 17, 2010. 

            In
accordance with Rule 42.3 of the Texas Rules of Appellate Procedure, we
provided notice to Moody, requesting that he show this Court how we had
jurisdiction over this appeal.  Tex. R. App. P. 42.3.  We have received Moody’s response, and
considered it.  We do not find it to be
persuasive.
            We
dismiss this appeal for want of jurisdiction.
 
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date Submitted:          October
13, 2010        
Date Decided:             October
14, 2010